

115 HR 5055 IH: Acequia Conservation Program Eligibility Act
U.S. House of Representatives
2018-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5055IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2018Mr. Ben Ray Luján of New Mexico (for himself and Ms. Michelle Lujan Grisham of New Mexico) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Food Security Act of 1985 to make acequias eligible for
			 assistance, and for other purposes.
	
 1.Short titleThis Act may be cited as the Acequia Conservation Program Eligibility Act. 2.Eligibility for acequias (a)DefinitionsSection 1201(a) of the Food Security Act of 1985 (16 U.S.C. 3801(a)) is amended by adding at the end the following:
				
 (28)AcequiaThe term acequia means an entity that— (A)is a political subdivision of a State;
 (B)is organized for the purpose of managing the operation of an irrigation ditch; and (C)does not have the authority to impose taxes or levies..
			(b)Conforming amendments
 (1)DefinitionsSection 1201(a)(18)(B) of the Food Security Act of 1985 (16 U.S.C. 3801(a)(18)(B)) is amended by inserting acequia, after Indian tribe,.
 (2)Conservation security programSection 1238A(b)(2) of the Food Security Act of 1985 (16 U.S.C. 3838a(b)(2)) is amended by inserting land of an acequia, before and forested land.
 (3)Conservation stewardship programSection 1238G(f) of the Food Security Act of 1985 (16 U.S.C. 3838g(f)) is amended by inserting or acequias after Indian tribes. (4)Administrative requirements for conservation programsSection 1244(a) of the Food Security Act of 1985 (16 U.S.C. 3844(a)) is amended—
 (A)in the subsection header, by inserting and acequias after Indian tribes; and (B)by adding at the end of paragraph (2) the following:
						
 (G)Acequias.. (5)Agricultural conservation easement programSubtitle H of title XII of the Food Security Act of 1985 (16 U.S.C. 3865 et seq.) is amended—
 (A)in section 1265A(2)(A), by striking or an Indian tribe and inserting , or an Indian tribe or acequia,; (B)in section 1265C—
 (i)in subsection (b)(1)(D), by inserting and acequias after Indian tribes; (ii)in subsection (d)(2), by striking or Indian tribe and inserting Indian tribe, or acequia; and
 (iii)in subsection (e), by striking or Indian tribe and inserting Indian tribe, or acequia; and (C)in section 1265D(a)(2), by adding , other than land of an acequia before the semicolon.
 (6)Regional conservation partnership programSection 1271A(4)(E) of the Food Security Act of 1985 (16 U.S.C. 3871a(4)) is amended by inserting , including an acequia before the period at the end. 